Name: 98/134/EC: Commission Decision of 3 February 1998 appointing the members of the Energy Consultative Committee set up by Decision 96/642/EC
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  energy policy;  EU institutions and European civil service
 Date Published: 1998-02-10

 Avis juridique important|31998D013498/134/EC: Commission Decision of 3 February 1998 appointing the members of the Energy Consultative Committee set up by Decision 96/642/EC Official Journal L 036 , 10/02/1998 P. 0014 - 0015COMMISSION DECISION of 3 February 1998 appointing the members of the Energy Consultative Committee set up by Decision 96/642/EC (98/134/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Decision 96/642/EC of 8 November 1996 setting up an Energy Consultative Committee (1), and in particular Article 4(1) thereof,Whereas Decision 96/642/EC sets up an Energy Consultative Committee consisting of 31 members;Whereas the full members of the Energy Consultative Committee and their alternates must be appointed by the Commission; whereas, following proposals from European energy sector and environmental protection organisations, these appointments should be made for the seats assigned to the representatives of energy sector professionals, consumers and unions and to the environmental protection representative,HAS DECIDED AS FOLLOWS:Article 1 The following are hereby appointed members of the Energy Consultative Committee:>TABLE>Article 2 This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Done at Brussels, 3 February 1998.For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ L 292, 15. 11. 1996, p. 34.